DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-9, 11-20, and 22 are pending in the application.
Applicant’s amendment to the claims, filed on April 14, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks, filed on April 14, 2021 in response to the final rejection mailed on January 14, 2021 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 1-4 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on August 11, 2020 and August 14, 2020.



Drawing Figures
The objection to the drawings is withdrawn in view of the applicant’s instant remarks, particularly that Figures 9 and 10 depict sequence logos, which are created from a collection of aligned sequences and which use the relative sizes of the letters to indicate their frequency in the sequences.

Claim Objections
The objection to claim 9 for a minor informality is withdrawn in view of the applicant’s amendment to the claim. 

Claim 5 is objected to in the recitation of “sequence is selected from SEQ ID NO: 3-16 or 18-38 and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “sequence is one of SEQ ID NO: 3-16 and 18-38”.  
Claim 22 is objected to because the listing of substitutions is not numbered consecutively, e.g., there is no (33), (40), or (42). The alternatives should be numbered consecutively. 

Claim Rejections - 35 USC § 112(a)
The written description and scope of enablement rejections of claims 5-9 under 35 U.S.C. 112(a) are withdrawn in view of the applicant’s amendment to claim 5 to limit 

Claims 11-14, 20, and 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 

In view of the recitation of the grammatically indefinite article “a”, the phrase “a sequence of SEQ ID NO: 2” is interpreted as meaning any two or more contiguous amino acids of SEQ ID NO: 2. 
The phrase “with an amino acid substitution at one, two, three, or four…” is interpreted as encompassing at least one substitution of at least one of recited positions and any number of additional substitutions.  
The specification discloses an actual reduction to practice of the following representative species of the genus of modified alcohol dehydrogenases that exhibit activity with cofactor NADH as compared to an unmodified alcohol dehydrogenase – an alcohol dehydrogenase comprising the amino acid sequence of any one of the amino acid sequences of SEQ ID NO: 3-38. There are no other drawings or structural formulas disclosed of a modified alcohol dehydrogenase as encompassed by the claims. 
Other than the representative species as set forth above, there are no other drawings or structural formulas disclosed of a modified alcohol dehydrogenase, wherein the modified alcohol dehydrogenase has a sequence of SEQ ID NO: 2 with an amino acid substitution at one, two, three, or four of the following residues: T38, G198, S199, Y218, I175, I173, R200, P201, C203, G244, E247, T248, K219, G243, Q251, Y267, L294, C295, K340, and K342. Given a broadest reasonable interpretation, the genus of i.e., amino acid sequence) and the disclosed representative species as noted above fail to reflect the wide variation among the members of the genus. 
It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions. 
According to MPEP 2144.08.11.A.4.(c), which states, "[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution ("the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein." Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution Protein Eng. Des. Sel. 28:251-258, 2015; cited on Form PTO-892 mailed on October 2, 2020) discloses that C. beijerinckii alcohol dehydrogenase shares 86% amino acid identity to C. autoethanogenum alcohol dehydrogenase and that a mutant of C. autoethanogenum alcohol dehydrogenase with the mutations G198D, S199G, R200G and Y218F was insoluble, no soluble protein could be recovered (p. 254, column 2, top). 
Accordingly, one of skill in the art would not accept the disclosures of an alcohol dehydrogenase comprising the amino acid sequence of any one of the amino acid sequences of SEQ ID NO: 3-38 as being representative of other modified alcohol dehydrogenases as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112(a). 

Claims 11-14, 20, and 22 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for an alcohol dehydrogenase comprising the amino acid sequence of any one of the amino acid sequences of SEQ ID NO: 3-38, does not reasonably provide enablement for all modified alcohol dehydrogenases as encompassed by the claims. The specification does not enable any person skilled in the 
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “Metabolic pathways for fermentative production of isopropanol may make use of an NADPH-dependent secondary alcohol dehydrogenase to convert acetone to isopropanol. Within the metabolic pathways there is a positive net production of reduced nicotinamide adenine dinucleotide (NADH) and consumption of reduced nicotinamide adenine dinucleotide phosphate (NADPH). Both NADH and NADPH are essential electron donors in all organisms and the cellular pool of NADPH is lower than NADH. Considerable effort has been exerted on improving the NADPH pool in order to increase product yields dependent upon NADPH.

The breadth of the claims: The claims are drawn to a modified alcohol dehydrogenase, wherein the modified alcohol dehydrogenase has a sequence of SEQ ID NO: 2 with an amino acid substitution at one, two, three, or four of the following residues: T38, G198, S199, Y218, I175, I173, R200, P201, C203, G244, E247, T248, K219, G243, Q251, Y267, L294, C295, K340, and K342. 
In view of the recitation of the grammatically indefinite article “a”, the phrase “a sequence of SEQ ID NO: 2” is interpreted as meaning any two or more contiguous amino acids of SEQ ID NO: 2. 
The phrase “with an amino acid substitution at one, two, three, or four…” is interpreted as encompassing at least one substitution of at least one of recited positions and any number of additional substitutions.  
There is no recited function for the modified alcohol dehydrogenase and given a broadest reasonable interpretation, the claims encompass modified alcohol dehydrogenases that have alcohol dehydrogenase activity, have acquired an alternative enzymatic activity, or are non-functional. 
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
 MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” For example, the reference of Maddock et al. (Protein Eng. Des. Sel. 28:251-258, 2015; cited on Form PTO-892 mailed on October 2, 2020) discloses that C. beijerinckii alcohol dehydrogenase shares 86% amino acid identity to C. autoethanogenum alcohol dehydrogenase and that a mutant of C. autoethanogenum alcohol dehydrogenase with the mutations G198D, S199G, R200G and Y218F was insoluble, no soluble protein could be recovered (p. 254, column 2, top). 
The amount of direction provided by the inventor; The existence of working examples: The specification discloses the following working examples of a modified alcohol dehydrogenase as encompassed by the claims – an alcohol dehydrogenase comprising the amino acid sequence of any one of the amino acid sequences of SEQ ID NO: 3-38. Other than these working examples, the specification fails to provide direction or guidance for modifying the amino acid sequence of SEQ ID NO: 2 with an 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of modifying the amino acid sequence of a polypeptide were known at the time of the invention, it was not routine in the art to make all modified alcohol dehydrogenases as encompassed by the claims.   
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability as evidenced by the prior art, and the amount of experimentation required to make the invention, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendment to claim 11 to recite that the modified alcohol dehydrogenase has a sequence of SEQ ID NO:2 with an amino acid substitution at one, two, three, or four of: 
The applicant’s argument is not found persuasive. For the reasons set forth above, particularly in view of a broad, yet reasonable interpretation of the phrases “a sequence of SEQ ID NO: 2” and the phrase “with an amino acid substitution at one, two, three, or four…”, the specification fails to adequately describe and enable the full scope of the claimed invention. 
 
Claim Rejections - 35 USC § 101
Claims 11-14, 20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
The claims are drawn to a modified alcohol dehydrogenase, wherein the modified alcohol dehydrogenase has a sequence of SEQ ID NO: 2 with an amino acid substitution at one, two, three, or four of the following residues: T38, G198, S199, Y218, I175, I173, R200, P201, C203, G244, E247, T248, K219, G243, Q251, Y267, L294, C295, K340, and K342. 
In view of the recitation of the grammatically indefinite article “a”, the phrase “a sequence of SEQ ID NO: 2” is interpreted as meaning any two or more contiguous amino acids of SEQ ID NO: 2. 

Given a broadest reasonable interpretation, the modified alcohol dehydrogenase of claims 11-14, 20 and 22 encompasses a product of nature, e.g., the alcohol dehydrogenase of Mycoplasma pneumoniae (UniProt Database Accession Number P75214, February 2017, 2 pages; cited on Form PTO-892 mailed on January 14, 2021) or the alcohol dehydrogenase of Rhizobium meliloti (UniProt Database Accession Number Q92Z66, March 2017, 2 pages; cited on Form PTO-892 mailed on January 14, 2021), which have aspartate and glutamate, respectively, at the position corresponding to G198 of SEQ ID NO: 2 (see Appendices A and B sequence alignments beginning at p. 33 of the Office action mailed on January 14, 2021) because the modified alcohol dehydrogenase of claims 11-14, 20, and 22 is not markedly different from a corresponding naturally occurring counterpart in a natural state. Therefore, the modified alcohol dehydrogenase of claims 11-14, 20, and 22 is considered to be a judicial exception. The modified alcohol dehydrogenase of claims 11-14, 20, and 22 does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. 
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendment to claim 11 to recite that the modified alcohol dehydrogenase has a 
The applicant’s argument is not found persuasive. For the reasons set forth above, particularly in view of a broad, yet reasonable interpretation of the phrases “a sequence of SEQ ID NO: 2” and the phrase “with an amino acid substitution at one, two, three, or four…”, the claims are considered to encompass a naturally-occurring alcohol dehydrogenase. 

Claim Rejections - 35 USC § 102
Claims 11-14, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Koepke et al. (US 2013/0267006 A1; cited on Form PTO-892 mailed on October 2, 2020; hereafter “Koepke”).
The claims are drawn to a modified alcohol dehydrogenase, wherein the modified alcohol dehydrogenase has a sequence of SEQ ID NO: 2 with an amino acid substitution at one, two, three, or four of the following residues: T38, G198, S199, Y218, I175, I173, R200, P201, C203, G244, E247, T248, K219, G243, Q251, Y267, L294, C295, K340, and K342. 
In view of the recitation of the grammatically indefinite article “a”, the phrase “a sequence of SEQ ID NO: 2” is interpreted as meaning any two or more contiguous amino acids of SEQ ID NO: 2. 

The reference of Koepke discloses an alcohol dehydrogenase having increased specificity for an NADH cofactor over an NADPH cofactor wherein the alcohol dehydrogenase includes at least one or more mutations compared to the corresponding wild-type alcohol dehydrogenase (paragraph [0012]). Koepke discloses the at least one mutation is an amino acid substitution at one or a combination of the amino acids corresponding to positions Gly198, Ser199, Arg200, Pro201 and Tyr218 of the alcohol dehydrogenase sequence of SEQ ID NO: 36 (paragraph [0019]), including an alcohol dehydrogenase comprising the amino acid sequence of SEQ ID NO: 44 (paragraph [0032]). SEQ ID NO: 44 of Koepke has “a sequence of SEQ ID NO: 2” of this application with a G198E mutation (see Appendix A sequence alignment at p. 24 of the Office action mailed on October 2, 2020). 
This anticipates claims 11-14, 20, and 22 as written.  

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendment to claim 11 to recite that the modified alcohol dehydrogenase has a sequence of SEQ ID NO:2 with an amino acid substitution at one, two, three, or four of: T38, G198, SI 99, Y218, 1175, 1173, R200, P201, C203, G244, E247, T248, K219, G243, Q251, Y267, L294, C295, K340, and K342. According to the applicant, Koepke does not disclose a modified alcohol dehydrogenase as recited in claim 11. 
.  

Claim Rejections - 35 USC § 103
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koepke (supra) in view of Schultz et al. (Proteins Structure and Function, pp. 521-528, Plenum Press, New York, 1987; cited on Form PTO-892; hereafter “Schultz”) and as evidenced by UniProt Database Accession Number P25984 (February 2017, 4 pages; cited on Form PTO-892 mailed on October 2, 2020; hereafter “UniProt”).
The claims are drawn to a modified alcohol dehydrogenase that exhibits increased alcohol dehydrogenase activity with cofactor NADH as compared to an unmodified alcohol dehydrogenase; and wherein the modified alcohol dehydrogenase sequence is selected from SEQ ID NO: 3-16 or 18-38. 
Regarding claims 5 and 6, the reference of Koepke discloses an alcohol dehydrogenase having increased specificity for an NADH cofactor over an NADPH cofactor wherein the alcohol dehydrogenase includes at least one or more mutations compared to the corresponding wild-type alcohol dehydrogenase (paragraph [0012]). Koepke discloses the at least one mutation includes an amino acid substitution at Gly198 of the alcohol dehydrogenase sequence of SEQ ID NO: 36 (paragraph [0019]) (SEQ ID NO: 36 of Koepke is the amino acid sequence of Clostridium autoethanogenum alcohol dehydrogenase). Koepke specifically discloses the following single mutations at G198 – G198D, G198I, G198L, and G198V (paragraph [0020]). Koepke discloses “Mutant 8” with a G198E mutation along with S199V and P201E mutations (Example 2). Koepke discloses the invention may be applied to the alcohol dehydrogenase of Clostridium beijerinckii having UniProt Database Accession Number P25984.2 (paragraph [0153]), which, as shown by the evidentiary reference of UniProt (cited in accordance with MPEP 2131.01.III), is identical to SEQ ID NO: 2 of this application (see Appendix B sequence alignment at pp. 25-28 of the Office action mailed on October 2, 2020). 
Regarding claim 7, Koepke discloses the invention may allow one to increase the reduction of acetone to isopropanol (paragraph [0122]). 
The difference between Koepke and the claimed invention is that although Koepke discloses a single mutation at G198 and discloses a G198E mutation along with two additional mutations, Koepke does not explicitly disclose a single G198E mutation.
The reference of Schultz teaches that in order to thoroughly study the role of a residue in a polypeptide, substitution with all 19 possible amino acids (site saturation) is necessary (p. 521, first full paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Koepke and Schultz to modify the alcohol dehydrogenase of Clostridium beijerinckii having UniProt Database Accession Number P25984.2 with only a single G198E substitution (the sequence of UniProt Database Accession Number P25984.2 modified with the single G198E substitution is identical to SEQ ID NO: 4 of this application). One would have been motivated to and would have 
Regarding claims 8 and 9, Koepke does not disclose the alcohol dehydrogenase of Clostridium beijerinckii having UniProt Database Accession Number P25984.2 modified with only a single G198E substitution exhibits an increased activity for oxidation of isopropanol to acetone, as compared to an unmodified alcohol dehydrogenase. However, according to MPEP 2112, the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 103 and according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since the alcohol dehydrogenase of Clostridium beijerinckii having UniProt Database Accession Number P25984.2 modified with only a single G198E substitution is identical to SEQ ID NO: 4 of this application, it is presumed that the alcohol dehydrogenase of Clostridium beijerinckii having UniProt Database Accession Number P25984.2 modified with only a single G198E substitution exhibits an increased activity for oxidation of isopropanol to acetone, as compared to an unmodified alcohol dehydrogenase.

In the interest of clarity, it is noted that the above rejection is directed to the non-elected species of SEQ ID NO: 4. The cited prior art was identified during a search limited only to the elected species of SEQ ID NO: 35. The non-elected species of SEQ ID NO: 4 has yet to be searched and examined on the merits. 

RESPONSE TO REMARKS: The applicant relies on an unexpected result to rebut a prima facie case of obviousness, citing to the results of Figure 1, which compare “DVEA” mutants of Clostridium beirjernickii and Clostridium autoethanogenum. 
The applicant’s assertion of an unexpected result is not found persuasive. According to MPEP 716.02(d), the unexpected result must be commensurate in scope with the claimed invention. “Commensurate in scope” means that the evidence provides a reasonable basis for concluding that the untested embodiments encompassed by the claims would behave in the same manner as the tested embodiment(s). See In re Lindner, 457 F.2d 506, 508 (CCPA 1972). While the applicant’s result is obtained with Clostridium beijerinckii alcohol dehydrogenase with a combination of G198D, S199V, P201E, and Y218A mutations, the sequences of SEQ ID NO: 3-16 and 18-38 are not limited to the combination of mutations G198D, S199V, P201E, and Y218A, e.g., as noted above, SEQ ID NO: 4 has a single G198E substitution relative to SEQ ID NO: 2. 
For these reasons, the applicant’s alleged unexpected result fails to rebut the prima facie case of obviousness.  

Conclusion
Status of the claims:
Claims 1-9, 11-20, and 22 are pending in the application.
Claims 1-4 and 15-19 are withdrawn from consideration.
Claims 5-9, 11-14, 20, and 22 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.